

115 HR 943 IH: Finding Innovative Lionfish Elimination Technologies Act of 2017
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 943IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Curbelo of Florida (for himself and Mr. Hastings) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of Commerce to award competitive grants to combat the certain species of
			 lionfish in the Atlantic Ocean and the Gulf of Mexico.
	
 1.Short titleThis Act may be cited as the Finding Innovative Lionfish Elimination Technologies Act of 2017. 2.Competitive grants to institutions of higher education and nonprofit research organizations to combat lionfish in the Atlantic Ocean and the Gulf of Mexico (a)In generalThe Secretary of Commerce, through the Cooperative Science and Education Program of the National Oceanic and Atmospheric Administration conducted under Public Law 86–685 (74 Stat. 733), the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.), and the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1999 (section 101(b) of division A of Public Law 105–277; 112 Stat. 2681–50), shall award competitive grants to institutions of higher education and nonprofit research organizations to combat the species of lionfish Pterois miles and Pterois volitans, in the Atlantic Ocean and the Gulf of Mexico.
 (b)EligibilityTo be eligible for a grant under this section, an institution of higher education or nonprofit research organization must—
 (1)have established research infrastructure and proven capabilities of understanding the behavior of such species and the ecosystems of the Atlantic Ocean or the Gulf of Mexico; and
 (2)demonstrate a clear appreciation and understanding of the biological, chemical, and physical aspects of such ecosystem.
 (c)Encouragement of collaborationIn selecting projects for grants under this section, the Secretary of Commerce may encourage collaborative work with stakeholder groups having practical experience with gear, harvest techniques, and knowledge of local ecosystems.
 (d)UseAmounts awarded as grants under this section shall be used— (1)for lionfish research and the impact of such species on the ecosystems of the Atlantic Ocean or the Gulf of Mexico;
 (2)to develop innovative technologies, including autonomous cameras and active acoustic systems appropriate for coastal environments, for detection of lionfish and determination of priority areas for removal of invasive species; and
 (3)to develop lionfish mitigation technologies, including traps and countermeasures. (e)FundingOf amounts available for each of fiscal years 2018 through 2022 for the Coastal Ecosystem Resiliency Grant program of the National Oceanic and Atmospheric Administration, $1,500,000 may be used to carry out this section.
			